        Case 3:19-cr-00051-JAJ-SBJ Document 82 Filed 12/04/20 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                                       )
                                                                )     CRIMINAL NO. 3:19-cr-51
Plaintiff,                                                      )
                                                                )     DEFENDANT’S SENTENCING
vs.                                                             )     MEMORANDUM
                                                                )
JACKSON YARO YOUNG,                                             )
                                                                )
Defendant.                                                      )


                                                  Table of Contents

I.      INTRODUCTION...........................................................................................................1

II.     SENTENCING PROCEDURE......................................................................................2

III.    18 U.S.C. § 3553(a) FACTORS......................................................................................2

IV.      CONCLUSION..............................................................................................................4


I.      INTRODUCTION

        On August 8, 2020, Mr. Young pled guilty to three counts of Production of Child

Pornography, and one count of Receipt of Child Pornography, Possession of Child Pornography

and Transfer of Obscene Material. Sentencing is scheduled for December 10, 2020. In the

presentence report, Mr. Young’s total offense level is 34. (PSR, ¶ 72). With a criminal history

category of V, Mr. Young’s advisory sentencing guideline range would normally be 235-293

months. However, the mandatory minimum sentence is 300 months. (PSR, ¶ 131). Pursuant to

Federal Rule of Criminal Procedure 11 (c)(1)(C), the parties have agreed that the appropriate

sentence is 300 months.



                                                                1
        Case 3:19-cr-00051-JAJ-SBJ Document 82 Filed 12/04/20 Page 2 of 5




II.    SENTENCING PROCEDURE.

       The United States Supreme Court, in United States v. Booker, 125 S. Ct. 738(2005), held

that the United States Sentencing Guidelines are advisory, as opposed to mandatory. Id. 125 S.

Ct. at 757.

       “Thus, the sentencing court must first determine the appropriate guidelines sentencing
       range, since that range does remain an important factor to be considered in the imposition
       of a sentence...Once the applicable range is determined, the court should then decide if a
       traditional departure is appropriate under Part K and/or §4A1.3 of the Federal Sentencing
       Guidelines. Those considerations will result in a ‘guidelines sentence.’ Once the
       guidelines sentence is determined, the court shall then consider all other factors set forth
       in §3553(a) to determine whether to impose a sentence under the guidelines or a non-
       guidelines sentence.”

United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005).

III.   18 U.S.C. § 3553(a) FACTORS.

       18 U.S.C. § 3553(a) provides that the court shall impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection.

Paragraph 2 refers to:

               “The need for the sentence imposed - A) to reflect the seriousness of the offense;
               to promote respect for the law, and to provide just punishment for the offense; B)
               to afford adequate deterrence to criminal conduct; C) to protect the public from
               further crimes of the defendant; and D) to provide the defendant with needed
               educational or vocational training, medical care, or other correctional treatment in
               the most effective manner.”

The sentencing factors to be considered by the court include, the nature and circumstances of the

offense and the history and characteristics of the defendant and the kinds of sentences available.

18 U.S.C. § 3553(a)(1). In addition to these sentencing factors, the court is permitted to entertain

policy considerations pertinent to the relevant guideline section. Rita v. United States, 127 S. Ct.

2456, 2465 (2007). The court may vary outside of the guideline range based on a policy



                                                 2
       Case 3:19-cr-00051-JAJ-SBJ Document 82 Filed 12/04/20 Page 3 of 5




disagreement with the underlying guideline section. Kimbrough v. United States, 128 S .Ct. 558,

570 (2007). The sentencing court “may not presume that the guidelines range is reasonable,” but

rather “must make an individualized assessment based on the facts presented to arrive at a

sentence that is sufficient, but not greater than necessary.” Gall v. United States, 128 S. Ct. 586,

597 (2007).

       Mr. Young was born in 1998. (PSR, ¶ 86). His parents were married until Mr. Young

was approximately two years of age. Id. After his parents divorced, Mr. Young lived with his

mother until his freshman year of high school, then he resided with his father and step-mother.

(PSR, ¶ 87). Some of the adults in Mr. Young’s life abused alcohol. (PSR, ¶¶ 87, 93, 94).

Further, Mr. Young and his sister suffered from emotional abuse. (PSR, ¶ 88).

       Mr. Young has an extensive mental health history. (PSR, ¶ 103-108). His initial

diagnosis was at the age of four. (PSR, ¶ 104). He is currently on medication for depression.

(PSR, ¶ 107). Mr. Young is interested in continuing with mental health treatment while he is in

prison. (PSR, ¶ 108).

       Not surprisingly, given his difficult childhood and his mental health issues, Mr. Young

began using drugs and alcohol at an early age. (PSR, ¶ 110, 111). He began using marijuana at

the age of 18. (PSR, ¶ 110). He smoked marijuana every two days prior to his arrest in this case.

Id. He first consumed alcohol at age 17. (PSR, ¶ 111). His use of alcohol continued until a few

months before his arrest. Id. Mr. Young is interested in participating in future substance abuse

treatment. (PSR, ¶ 113).

       In United States v. Hendrickson, 25 F.Supp. 3d 1166 (N.D. Iowa 2014), Judge Bennett

reviewed scientific research on the nature of addiction, which demonstrated that drug addiction is



                                                 3
       Case 3:19-cr-00051-JAJ-SBJ Document 82 Filed 12/04/20 Page 4 of 5




considered a brain disease because drugs physically change the brain. Id. at 1172. In deciding

that addiction is a mitigating factor under 18 U.S.C. § 3553(a), Judge Bennett concluded, “[i]n

sum, because addiction is a serious brain disease that diminishes one’s capacity to evaluate

decisions and regulate behavior, I consider addiction to be a generally and substantially

mitigating factor under § 3553(a)(1), weighing in favor of a downward variance here. Id. at

1176. Judge Bennett found it particularly relevant that Mr. Hendrickson had been addicted to

drugs through most of the years during which his adolescent brain was still physically

developing. Id. at 1175.

       Mr. Young graduated from high school in 2017. (PSR, ¶ 115). He also earned two

college credits. (PSR, ¶ 116). His future educational goal is to obtain a bachelor’s degree.

(PSR, ¶ 117). Mr. Young also has a good work history. (PSR, ¶¶ 119, 120). His future

employment goals are to work in mechanics, landscaping, or architecture. (PSR, ¶ 122).

       Mr. Young has accepted responsibility for his actions in this matter. Further, he has not

incurred any violations while in custody at the Muscatine County Jail. (PSR, ¶ 10). Mr. Young

is interested in receiving mental health and substance abuse treatment and to further his

education as well as to receive vocational training. He also has strong family support to assist

him when he is release from prison.

IV.     CONCLUSION

       WHEREFORE, the defendant, Jackson Yaro Young, respectfully requests that the

Court sentence him to a term of 300 months in prison.




                                                 4
      Case 3:19-cr-00051-JAJ-SBJ Document 82 Filed 12/04/20 Page 5 of 5




                                                                FEDERAL DEFENDER'S OFFICE
                                                                CBI Bank & Trust Building
                                                                101 W. 2nd Street, Suite 401
                                                                Davenport, Iowa 52801-1815
                                                                TELEPHONE: (563) 322-8931
                                                                TELEFAX: (563) 383-0052
                                                                EMAIL: terry_mcatee@fd.org


                                                                By: /s/Terence McAtee
                                                                       Terence McAtee
                                                                       Assistant Federal Defender
                                                                       ATTORNEY FOR DEFENDANT

cc: Melisa Zaehringer, AUSA
                                          CERTIFICATE OF SERVICE
                              I hereby certify that on December 4, 2020, I electronically
                              filed this document with the Clerk of Court using the ECF
                              system which will serve it on the appropriate parties.
                                               /s/




                                                         5
